Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not fully persuasive.  With respect to the rejection of claim 20 under 35 USC 112, the amendment was successful and the rejection is overcome. 
With respect to the rejection of claims as anticipated by O’Rourke, the arguments are not persuasive.  The applicant argues that turning the reflective surface of O’Rourke into a transparent surface would not be obvious or possible to one of ordinary skill in the art. For clarification and support, and in light of the amendments, the examiner adds the supporting reference of Prather as described below.  Prather discloses the exact same light cell as O’Rourke but instead with two transparent surfaces for a transmission measurement. Claims 14 and 16-20 are rejected under 35 USC 103 as unpatentable over O’Rourke in view of Prather. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke et al. U.S. Patent #5,039,224 in view of Prather U.S. Patent #5,268,736. 
With respect to claim 14
A flow cell body including a hollow chamber for containing the fluid sample, the hollow chamber including a first surface and a second surface, the first surface fixed at a first end of the hollow chamber, and the second surface moveable relative to the first surface (Figure 1, flow cell body = 100, hollow chamber = 104, first surface = lens 156, second surface = plug 108)
A switching mechanism operative to move the second surface relative to the first surface so as to adjust an amount of the fluid sample, present in a light path extending through the hollow chamber, between at least a first fluid sample amount (Figure 1, switching mechanism = control fluid and sample fluid, Col.4, l 30-61)
A fluid sample measurement state corresponding to a measurement associated with light traversing the hollow chamber, via the light path, through the second fluid sample amount (Col.4, l 48-61)
The first surface is transparent surfaces, and wherein the light path is defined in part by the first and second surfaces (Figure 1, first surface = lens 156)
However, O’Rourke fails to disclose the second surface is a transparent surface. 
Prather discloses a light absorption cell comprising:
A flow cell body including a hollow chamber for containing the fluid sample, the hollow chamber including a first transparent surface and a second transparent surface, the first transparent surface fixed at a first end of the hollow chamber, and the second transparent surface moveable relative to the first transparent surface (Figure 1 and 2,flow cell body = 16, hollow chamber 
A switching mechanism operative to move the second transparent surface relative to the first transparent surface so as to sub-divide the hollow chamber into two chamber sections and so as to adjust an amount of the fluid sample, present in a light path extending through the hollow chamber and defined in part by the first and second transparent surfaces, between at least a first fluid sample amount and a second fluid sample amount to effect switching of the flow cell between (Col.3, l 51-64, Col.4, l 16-20, wherein two chamber sections = fluid sample measuring volume 62 and end side of body labeled near 80)

It would have been obvious to one of ordinary skill in the art at the time of the invention to make both surfaces of O’Rourke transparent surfaces as in Prather. It is well known in the art that optical measurements can be either reflective or transmissive and that they often are obvious variants, equivalent to each other.  In this case, O’Rourke operates with one transmissive and one reflective surface such that the optical beam passes through the sample twice before returning to the input optical fiber to the detector.  However, Prather discloses using two transparent surfaces for a transmissive measurement instead of a reflective one. One of ordinary skill in the art would recognize the benefit of having two transmissive sides to the flow cell such that the system operates in a transmissive state, minimizing noise and measuring different types of sample opacities. 

With respect to claim 16-20, O’Rourke discloses all of the limitations as applied to claim 14 above.  In addition, O’Rourke discloses:
The amount of fluid sample in the light path corresponds to an amount of the fluid sample between the first and second surfaces (Figure 2, beam B)
The second surface is linearly moveable relative to the first surface (Figure 1-2, plug moves along probe)
Movement of the second surface relative to the first surface effects a distance between the first and second surfaces and wherein the distance is variable over a range of distances between a first distance and a second distance (Figure 1 vs Figure 2)
The first and second surfaces are substantially parallel to each other (Figure 1, plug surface 128 substantially parallel to lens 156)
When the flow cell is in the fluid sample measurement state the first and second surfaces are separated by a first distance, and wherein when the flow cell is in the reference measurement state, the first and second surfaces are separated by a second distance that is less than the first distance (Figure 2)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA C BRYANT/         Examiner, Art Unit 2877